Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26 of U.S. Patent No. US 10,710,109. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the patent minimally claim the combined inventive concept of a system comprising the combined features of an atomizing spray nozzle device to be inserted into a turbine engine to mix different phases of materials into two phase evaporative droplets, and direct the droplets toward a surface of the turbine engine along with at least one controller to control rotation of the turbine engine and/or the spray delivery.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112(b)
Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 22, Applicants recite in claim 21, lines 7+, that the equipment controller controls rotation of the engine in which the spray nozzle device is inserted during spraying,… and after spraying.  Applicants proceed in claim 22 requiring the equipment controller controlling rotation of the engine in which the spray nozzle device is inserted before or prior to the beginning/commencement of spraying.  Thus, it is unclear how the definitive language of claim 21 could further include the language of claim 22?  It is suggested that claim 21, line 8 be amended to reflect, “at least during spraying”.  This would then allow for the language of claim 22 to be further structurally limiting. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
System for controlled rotation of a turbine engine as recited in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The system for controlled rotation of a turbine engine invokes the provisions of 35 U.S.C. 112(f) and this unit has been interpreted to be any structure or equivalent structure thereto capable of controllably rotating a turbine engine in accordance with the disclosure [0047-0049].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma (JP2008253889; see [see English translation]) in view of Rautenberg et al (US 2015/0209915).
Fukanuma sets forth a system comprising an atomizing spray nozzle device configured to receive materials for forming different phases of coating, the system having plural inlets, one inlet (not numbered) for gas (2) and one inlet for ceramic/powder material wherein the inlets are arranged at a first end of the atomizing spray nozzle device; the spray nozzle device having a narrow tip (1d; see Fig. 1) capable or being inserted into an engine with mixing of the materials via collision ([0005]; also [0022-0048]; see Figs. 1 and 2).  Fukanuma is silent concerning an equipment controller in connection with a turbine engine rotator system controlling rotation of the engine into which the atomizing spray nozzle device is inserted.  However, it was known in the art as evidenced by Rautenberg that a nozzle is inserted into the turbine engine to inject the mixed slurry onto one or more surfaces within the turbine engine without disassembling the turbine engine; that the outer casing may not be moved relative to the turbine engine during injection or alternatively the turbine engine internal components may be rotated by rotation structure (not shown) [0015, 0045-0053]. In light of the technical teachings of Rautenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the system as defined by the combination above, an equipment controller connectable to suitable engine rotation structure such that the nozzle device is insertable for stationary application or circumferential application of spray on the interior of the engine.  
With respect to claim 22, the configuring of the equipment controller via suitable program to actuate rotation of the workpiece (i.e., engine) prior to beginning spray of the workpiece would be useful for removal of any unwanted contaminants from the workpiece prior to the workpiece receiving spray and this would only require routine skill in the art.
With respect to claim 23, it would be within the purview of one skilled in the art to appropriately size the nozzle device for the workpiece being treated.  Rautenberg establishes the repair of a turbine engine with the nozzle being inserted into a borescope opening of the turbine engine [0045-005].
With respect to claim 24, the system as defined by the combination above would provide for an interior plenum shaped to direct different phases of materials out of one or more delivery nozzles and effect a spray of two-phase evaporative droplets for uniform coverage.
With respect to claim 25, the system as defined by the combination above would provide for at least one or more delivery nozzles to apply two-phase evaporative droplets for uniform coating coverage of the workpiece.
With respect to claim 26, the Fukanuma spray nozzle device would include the atomizing spray nozzle device configured to receive materials for forming different phases of coating, the system having plural inlets, one inlet (not numbered) for gas (2) and one inlet for ceramic/powder material or any fluent material(s) fed therein wherein the inlets are arranged at a first end of the atomizing spray nozzle device.  

With respect to claim 29, Fukanuma sets forth a system comprising an atomizing spray nozzle device configured to receive materials for forming different phases of coating, the system having plural inlets, one inlet (not numbered) for gas (2) and one inlet for ceramic/powder material wherein the inlets are arranged at a first end of the atomizing spray nozzle device; the spray nozzle device having a narrow tip (1d; see Fig. 1) capable or being inserted into an engine with mixing of the materials via collision ([0005]; also [0022-0048]; see Figs. 1 and 2).  Fukanuma sets forth a spray controller, capable of providing a slurry pressure, a gas pressure, of the atomizing nozzle device [0032-0048]. On this basis, controlling the flow rate of the slurry or gas, the temporary duration of the slurry or gas, and the time of supply of the slurry or gas to the nozzle, depending on the jetting needs would be within the purview of one skilled in the art.  Even though Fukanuma is silent concerning the device being inserted into a turbine engine, Fukanuma does provide a narrowed tip outlet as shown in Fig. 1.  Rautenberg sets forth that a nozzle is inserted into the turbine engine to inject the mixed slurry onto one or more surfaces within the turbine engine without disassembling the turbine engine; that the outer casing may not be moved relative to the turbine engine during injection or alternatively the turbine engine internal components may be rotated [0045-0053]. In light of the technical teachings of Rautenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Fukanuma nozzle in accordance with the workpiece (interior of the engine) because this would only require routine skill in the art to control the application of materials therein.
.

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma (JP2008253889; see [see English translation]) in view of Hehmann (US20030041801; newly applied) and Rautenberg et al (US 2015/0209915).
Fukanuma sets forth a system comprising an atomizing spray nozzle device configured to receive materials for forming different phases of coating; the spray nozzle device configured to mix the different phases of material into a two-phase mixture of ceramic-liquid droplets in a carrier gas ([0047]) using one or more delivery nozzles, the one or more delivery nozzles providing one or more outlets from which the two-phase mixture of ceramic-liquid droplets in a carrier gas is delivered onto one or more surfaces of a target object as a coating on the target object, the spray nozzle device having a narrow tip (1d; see Fig. 1) capable or being inserted into an engine with mixing of the materials via collision ([0005]; also [0022-0048]; see Figs. 1 and 2).  Fukanuma sets forth a spray controller, capable of providing a slurry pressure, a gas pressure, of the atomizing nozzle device [0032-0048].  Fukanuma is silent concerning plural delivery nozzles on the atomizing spray nozzle device and the spray nozzle device being inserted into a turbine engine.  Fukanuma uses a Laval nozzle with a single outlet yet Hehmann in the coating deposition art recognizes use of plural outlets on a Laval nozzle in order to accelerate flow from the nozzle as evidenced by [0682].  In light of the teachings of Hehmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Fukanuma nozzle to have multiple outlets in order to accelerate flow of materials therefrom.  Further, Rautenberg sets forth that a nozzle is inserted into the turbine engine to inject the mixed slurry onto one or more surfaces within the turbine engine without disassembling the turbine engine; that the outer casing may not be moved relative to the turbine engine during injection or alternatively the turbine engine internal components may be rotated [0045-0053]. In light of the technical teachings of Rautenberg, it would have been obvious to one of ordinary skill in the art 
With respect to claim 38-40, the system as defined by the combination above would meet all claimed structural limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





le
1/5/2022